Exhibit 10.12

AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE

 

 

US $1,150,000.00

May 28, 2009

 

Las Vegas, Nevada

          This Amended and Restated Convertible Promissory Note (this “Note”) is
entered into as of May 28, 2009 by and between World Series of Golf, Inc., a
Nevada Corporation (“Maker”) and The Slitz Family Trust (“Holder”), which amends
and restates that certain Convertible Promissory Note dated February 1, 2009
between Maker and Holder.

          In consideration of the mutual covenants and promises contained
herein, the parties agree as follows:

          1. Principal Obligation. FOR VALUE RECEIVED, WORLD SERIES OF GOLF,
INC., a Nevada corporation (“Maker”), promises to pay to THE SLITZ FAMILY TRUST
the principal sum of U.S. One Million One Hundred Fifty Thousand Dollars (US
$1,150,000.00).

          2. Principal and Interest Payable Upon Demand. All principal and
accrued interest shall be due and payable live (5) days after demand of Holder.

          3. Security. This Note is secured by a security agreement dated
February 1, 2009 between Maker and Holder.

          4. Prior Obligations Superseded; Final Payment Of Interest On Prior
Obligations. All prior debt obligations due and owing from Maker to Holder or to
John Slitz or Nancy Slitz shall be deemed replaced and superseded in their
entirety by the obligations set forth in this Note.

          5. Interest. The outstanding principal sum of this Note shall bear
interest at eight percent (8.00 %) per annum commencing February 1, 2009.

          6. Prepayment. Maker shall have the right to prepay all or any part of
the principal amount of this Note from time to time without penalty.

          7. Default and Acceleration. Any one or more of the following events
shall be deemed to be a breach by Maker of its obligations under this Note and
an event of default hereunder (individually, an “Event of Default”):

                    (i) Holder’s failure to pay principal, interest, or any
other indebtedness, or monetary obligation or liability to Holder payable under
this Note, or any other agreement, note, or instrument, now or hereafter
existing between Maker and Holder, as and when due and payable, whether at
maturity or by acceleration and without the necessity of any prior demand
therefor by Holder: or

                    (ii) Maker’s failure to perform or breach of any
non-monetary obligation, covenant, agreement or condition under this Note, or
any other agreement, note, or instrument,

Page 1 of 6

--------------------------------------------------------------------------------



now or hereafter existing between Holder and Maker if the same is not cured in
full within ten (10) days following delivery of written notice from Holder to
Maker of such failure; or

                    (iii) Maker’s commencement of a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar debtor
relief law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official over it, or any
substantial part of its property, or Maker’s consent to any such relief or to
the appointment or taking possession by any such official in any involuntary
case or other proceeding commenced against it; or

                    (iv) An involuntary case or other proceeding commenced
against Maker seeking liquidation, reorganization or other relief with respect
to Maker or its debts under any bankruptcy, insolvency or other similar debtor
relief law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official over it, or over any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of thirty (30) days; or

                    (v) Maker’s assignment for the benefit of creditors, or
admission in writing its inability to pay its debts generally as they become
due; or

                    (vi) Holder’s determination that any representation or
warranty made by Maker in this Note, or any other agreement, note, or
instrument, now or hereafter existing between Maker and Holder is or was, untrue
or materially misleading at the time made or at any time thereafter; or

                    (vii) Any event or condition which Holder believes, in good
faith, impairs or is substantially likely to impair, the prospect of payment or
performance by Maker of its obligations under this Note.

          Upon the occurrence of any Event of Default, Holder shall have and
hereby expressly preserves all rights and remedies, whether provided in this
Note, at law, or in equity. If any amount due under this Note is reduced to
judgment, or if any Event of Default described above shall occur, without
limiting any of its ether rights or remedies, Holder, or any successor Holder of
this Note, may, at its option, accelerate and declare the entire unpaid
principal balance then payable under this Note to be immediately due and
payable.

          8. Attorneys’ Fees. In the event that suit be brought hereon, or an
attorney be employed or expenses be incurred to compel payment of this Note or
any portion of the indebtedness evidenced hereby, or to enforce any rights or
remedies of Holder under this Note in accordance therewith, Maker promises to
pay all such attorney’s fees, costs and expenses of investigation as actually
incurred by Holder as a result thereof and including, without limitation,
attorneys’ fees, costs and expenses of expenses of investigation incurred in
appellate proceedings or in any action or participation in, or in connection
with, any case or proceeding under Chapters 7, 11 or 13 of the United States
Bankruptcy Code or any successor thereto.

          9. Default Interest Rate. If this Note is not paid in full on demand
or the date on which the due date of the indebtedness hereunder has been
accelerated, the unpaid principal and

Page 2 of 6

--------------------------------------------------------------------------------



accrued interest and all other amounts then due shall bear interest thereafter
at the lower of the maximum non-usurious rate or eighteen percent (18%) per
annum. Interest after default shall be immediately due and payable from the due
date specified herein and shall accrue until all Events of Default have been
fully cured or full payment is received, as applicable.

          10. Conversion Option. Holder may, at its sole option, convert all or
any portion of the unpaid principal balance of this Note into shares of common
stock, par value $0.001 per share, of the Maker at a conversion price of $0.50
per share (“Conversion Price”).

          The Conversion Price shall be subject to adjustment from time to time
as follows:

                    (i) If the number of outstanding shares of common stock of
Maker is increased by a dividend of shares, or split-up, or by a stock split, or
by any other subdivision, then the Conversion Price shall be appropriately
decreased so that the number of shares of common stock issuable on conversion of
this Note shall be increased in proportion to such increase of outstanding
shares of common stock.

                    (ii) If the number of outstanding shares of common stock is
decreased by a combination of the outstanding shares or by a reverse stock
split, then following the record date of such combination, the Conversion Price
shall be appropriately increased so that the number of shares of common stock
issuable on conversion of this Note shall be decreased in proportion to such
decrease in outstanding shares of common stock.

          No fractional shares shall be issued upon the conversion of this Note.
In lieu of issuing any fractional shares, Maker shall pay to the Holder in cash
any remainder resulting after the number of whole shares is determined as a
result of the conversion.

          In order to exercise this conversion option, the Holder shall deliver
to Maker at its offices written notice of its intention to convert, which notice
shall set forth the amount of this Note to be converted (“Notice of
Conversion”). If Holder converts the entire accrued interest and unpaid
principal balance of this Note then outstanding, Holder shall also surrender
this Note at the offices of Maker. If only a partial conversion by Holder
occurs, then together with the Notice of Conversion Holder shall surrender this
Note at the offices of Maker in exchange for a new Note providing for the
payment on the Maturity Date of all remaining principal and accrued interest due
and owing subsequent to the conversion. Within ten (10) business days of Maker’s
receipt of the Notice of Conversion, the Maker shall deliver or cause to be
delivered to the Holder new shares of common stock issued in the name of the
Holder. The Maker shall at all times take any and all additional actions as are
necessary to maintain the required authority to issue shares in satisfaction of
its obligations to Holder hereunder, in the event the Holder exercises its
rights under this Option.

          11. Waiver of Notice. Maker and any endorsers, guarantors and sureties
of this Note, and each of them, jointly and severally hereby waive diligence,
grace, demand, presentment for payment, exhibition of this Note, notice of
nonpayment, notice of dishonor, protest, notice of protest, and any and all
exemption rights against the indebtedness evidenced by this Note, and
specifically consent to and waive notice of any renewals or extensions of this
Note, whether made to or in favor of the Maker or any other person or persons
and agree to any and all

Page 3 of 6

--------------------------------------------------------------------------------



extensions or renewals from time to time without notice and to any partial
payments of this Note made before or after maturity and that no such extension,
renewal or partial payment shall release any one or all of them from the
obligation of payment of this Note or any installment of this Note, and consent
to offsets of any sums owed to any one or all of them by Holder at any time. The
pleading of any statute of limitations as a defense to any demand against Maker
or any such endorsers, guarantors or sureties is expressly waived by each and
all of said parties.

          12. Loss, Theft, Destruction or Mutilation of Note. In the event of
the loss, theft or destruction of this Note, upon Maker’s receipt of a
reasonably satisfactory indemnification agreement executed in favor of Makers by
the party who held this Note immediately prior to its loss, theft or
destruction, or in the event of the mutilation of this Note, upon Holder’s
surrender to Maker of the mutilated Note, Maker shall execute and deliver to
such party or Holder, as the case may be, a new promissory note in form and
content identical to this Note in lieu of the lost, stolen, destroyed or
mutilated Note.

          13. Notices. All notices required to be given hereunder shall be given
as follows:

 

 

 

To Maker:

 

 

 

World Series of Golf, Inc.

 

10161 Park Run Drive, Suite 150

 

Las Vegas, NV 89145

 

 

 

To Holder:

 

 

 

The Slitz Family Trust

 

2820 High Sail Court

 

Las Vegas, NV

          14. Exercise of Rights. No single or partial exercise of any power
granted to Holder under this Note shall preclude any other or further exercise
thereof or the exercise of any other power. Holder shall at all times have the
right to proceed in such order and manner as Holder may deem fit, without
waiving any rights with respect to any other remedy. No delay or omission on the
part of Holder in exercising any right under this Note shall operate as a waiver
of such right or of any other right.

          15. Successors and Assigns. The terms of this Note shall apply to,
inure to the benefit of, and bind all parties hereto, their heirs, legatees,
devisees, administrators, executors, successors, and assigns.

          16. Construction of Note. Captions in this Note are included solely
for convenience and are not to be referred to in construing or interpreting this
Note. Each reference in this Note to a particular paragraph is a reference to a
paragraph of this Note unless otherwise expressly indicated. The terms
“include,” “includes,” and “including” are not used in any limiting sense, but
rather by way of example or illustration. If any portion of this Note is
declared invalid, illegal or unenforceable by any court of competent
jurisdiction, such portion shall be deemed severed from this Note and the
remaining portions shall continue in full force and effect. Time is strictly of
the essence of each and every provision of this Note.

Page 4 of 6

--------------------------------------------------------------------------------



          17. Choice of Law; Actions.

                    (i) This Note shall be constructed and construed in
accordance with the internal substantive laws of the State of Nevada, without
regard to the choice of law principles of said State.

                    (ii) The exclusive venue of any action, suit, counterclaim
or cross claim by either Maker or Holder arising under, out of, or in connection
with this Note shall be Clark County, Nevada. Maker hereby consents to the
personal jurisdiction of any court of competent subject matter jurisdiction
sitting in Clark County, Nevada.

          18. Waiver of Jury Trial. Maker hereby knowingly, voluntarily,
intentionally, unconditionally and irrevocably waives any and all right to trial
by jury in any action, suit, counterclaim or cross claim arising out of, or in
connection with this Note or any course of conduct, course of dealing,
statements (whether oral or written) or actions of Holder with respect to this
Note. Maker agrees that it has received sufficient consideration for its waiver
hereunder, and understands that any such action shall be tried by a judge
without a jury.

          19. Amendments. The only way to amend or otherwise modify this Note is
for all the parties to sign a written instrument which expresses the intent to
amend or otherwise modify this Note. The party benefited by any condition or
obligation may waive the same, but such waiver shall not be enforceable by
another party unless made in writing and signed by the waiving party.

          20. Warrants. As additional consideration, Holder shall be entitled to
receive warrants representing one million one hundred fifty thousand shares of
Maker’s common stock exercisable at $0.50 per share until February 1, 2015,
which shall be issued to Holder within ten (10) days of the execution of this
Note upon the terms and conditions of Maker’s form of warrant.

Page 5 of 6

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Note has been executed effective the date and
place above written.

 

 

 

 

WORLD SERIES OF GOLF, INC.,

 

A Nevada corporation (“Maker”)

 

 

 

 

By: 

   /s/ Joseph F. Martinez

 

 

--------------------------------------------------------------------------------

 

 

  Joseph F. Martinez

 

 

  Chief Executive Officer

 

 

 

Accepted and approved on behalf of

 

The Slitz Family Trust (“Holder”)

 

 

 

 

By: 

  /s/ John Slitz

 

 

--------------------------------------------------------------------------------

 

 

  John Slitz

 

 

  Trustee

 

 

 

 

By: 

 /s/ Nancy Slitz

 

 

--------------------------------------------------------------------------------

 

 

  Nancy Slitz

 

 

  Trustee

Page 6 of 6

--------------------------------------------------------------------------------